Title: From James Madison to Thomas Jefferson, 26 August 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Aug. 26. 1801
I have duly recd. yours of Aug. 22. with the papers sent with it. I have heard nothing from Dallas on the subject of another prosecution agst. Duane. It is to be presumed that he will either commence it, or let us know his reason for not doing so. Should further silence take place, I will jog his attention. I know nothing of Clay personally. All I know thro’ others is in his favor, and speak him well adapted to the station you have thought of for him. C. D. Coxe can have Madeira, if you determine against Pintard. No other place occurs as so clearly disposeable.
I inclose herewith the communications brought me by the last mail. I have signed the exequatur requested by Mr. Olsen, that if a grant of it should be decided, there may be no delay. He seems to have had in view something less formal. It is odd that Soderstrom should still proceed in Danish Business, knowing as he must the presence of Olsen, and being himself too, without any regular authority from that Govt.
Consul Eaton you will find has taken another extraordinary step. Wagner’s explanation of it with his own letter, leave me nothing to add on the subject, farther than that I have signified my opinion that under the choice of difficulties, the least will be to ship the powder & ball requested by the Dey of Algiers. As there is little room for doubting his continuance at peace, it may not be amiss to take the oppy. to make another payment to him; and there will be less trouble & loss in doing it in these articles than any other. I have also signified that the contract of Eaton must as the lesser evil be fulfilled, but that it ought to be done in a way if possible, that may throw the expence on himself, if hereafter so determined. The private commission as to the Timber, and the equivocal one as to the Cattle I have desired Mr. Wagner not to meddle with.

Can you give me any information towards an Answer to the letter from Mr. Starke. I recollect nothing on the subject.
I have desired Mr. Wagner to send you copy of the last letters from the Dept. of State to Mr. Eaton with such other information as he might enable you to give your answer to the Bey of Tunis with care & precision. It is probable you may find it convenient to attend to the jewels preparing for him in London. Yours respectfully & Affecly.
James Madison
 

   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 27 Aug.


   The retiring consul at Madeira, John Marsden Pintard, strongly recommended his cousin, Lewis Searle Pintard, to succeed him. His chief competitor for the post was Marien Lamar, who was appointed 8 Feb. 1803 (John M. Pintard to Burr, 18 Mar. 1801, Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:546, 547–48 nn.).


   Peder Blicherolsen’s 9 Aug. 1801 letter to JM was among the enclosures in Wagner to JM, 17 Aug. 1801.


   See Wagner to JM, 17 Aug. 1801, and n. 10.


   Theodore Stark had written to JM from Frederick County, Virginia, requesting word on his application to be Mississippi territorial attorney (Stark to JM, 4 Aug. 1801 [DLC] [1 p.; docketed by Wagner as received 10 Aug.]).

